DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of Group VI (Figs. 8a-12c) in the reply filed on 11/2/22 is acknowledged.  Applicants state that claims 1-29 are drawn to the elected group.  The examiner disagrees.  Claim 4-5 are drawn to Fig. 4a, claim 7 is drawn to fig. 5H and claim 29 is drawn to figs 7A.  Therefore claims 4-5, 7 and 29 are withdrawn.  Claims 1-3, 6, 8-28 are examined below.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-3, 6, 8, 9, 11 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0104854 to Park. 
	Regarding claim 1, Park ‘854 discloses a mobile device holder, comprising: an attachment
assembly 140 configured to produce a magnetic force parallel to a primary axis of the mobile device
holder (Fig. 1); and a support assembly 153 connected to the attachment assembly 140, the support
assembly 153 including a handle portion 150 movable between a closed position proximal to the
attachment assembly and an open position distal from the attachment assembly (Figs. 1, 4, and 5).  
	Park ‘854 teaches that the attachment assembly 140 may include a magnet in the attachment assembly and the position of the magnet provided in the attachment assembly may be the inside of the attachment assembly, the surface of the attachment assembly, or disposed in various locations of the attachment assembly (para 0061), wherein the attachment assembly 140 comprises a shell (ring body of the base 140) that could include a concave magnet groove portion (the inside of the base 140 since the magnet can be disposed inside the base and the concave shape would hold the magnet) and a magnet enclosed inside the concave magnet groove portion (para 0061).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a concave groove to hold the magnet in order to firmly support a magnet of a certain size and shape inside the shell of the attachment assembly 140.
	Regarding claim 2, Park ‘854, as modified, discloses wherein the primary axis is normal to a contact surface of the attachment assembly 140 (Fig. 1).
	Regarding claim 3, Park ‘854, as modified, discloses system, comprising: the mobile device holder; and a mobile device 110 (Fig. 1).
	Regarding claim 6, Park ‘854, as modified, discloses wherein a joint portion 152 connects the handle portion 150 to the support assembly 153.
	Regarding claim 8, Park ‘854, as modified, discloses wherein the joint portion 152 includes a rotatable part configured to rotate about a secondary axis not parallel to the primary axis (para 0046-0047).
	Regarding claim 9, Park ‘854, as modified, discloses wherein the secondary axis is perpendicular to the primary axis (Figs. 1, 4 and 5).
	Regarding claim 11, Park ‘854, as modified, discloses that a magnet may be inside the attachment assembly 140 that is ring shaped and thus wherein the concave magnet groove portion that is inside the shell could also have a ring shape.
	Regarding claim 16, Park ‘854 teaches that a magnet may be provided inside the base. The
examiner submits that to shape the magnet as a ring in order to be inside the ring shaped base or attachment assembly would be a mere change in shape and thus Park ‘854 could teach wherein the magnet has a ring shape (para 0061).
	Further, it would have been obvious to one having ordinary skill in the art to shape the magnet
as a ring in order to fit the magnet inside the ring shaped base 140, since there is no invention in merely
changing the shape or form of an article without changing its function except in a design patent. Eskimo
Pie Corp. v. Levous et al., 3 USPQ 23.
	Regarding claim 17, Park ‘854 teaches that the magnet is formed as a single piece. See above
annotation from Park ‘854, para 0061.
	Regarding claim 18, Park ‘854 could teach wherein the magnet includes a plurality of magnetic units (para 0061 - magnet disposed at various locations inside the base).  To dispose the magnet at various locations within the base could be accomplished as a duplication of parts. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of magnets spaced at various locations within the base thus enhancing the holding force of the magnet, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 19, Park ‘854 could teach wherein each of the magnetic units has an
arcuate shape, and the plurality of magnetic units form an intermittent ring structure (note rationale of claims 16 and 18).
	

Allowable Subject Matter
	Claims 10, 12-15 and 20-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and could be used in subsequent office action rejections. The list of supports is as follows US-10581480-B1 OR US-6888940-B1 OR US-9397719-B1 OR US-10342323-B2 OR US-9913388-B1 OR US-11039679-B2 OR US-10627046-B1 OR US-10362697-B2 OR US-10278299-B2 OR US-9723910-B2 OR US-20180220782-A1 OR US-20200329133-A1 OR US-20190230205-A1 OR US-20160039357-A1 OR US-20170162312-A1 OR US-20160150861-A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MONICA E MILLNER/Primary Examiner, Art Unit 3632